Citation Nr: 0119212	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for basal cell 
carcinoma of the nose.

3.  Entitlement to service connection for the residuals of a 
broken right toe.

4.  Entitlement to service connection for the residuals of a 
nail puncture wound to the right foot.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from July 
1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for basal cell 
carcinoma of the nose will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant does not suffer from the residuals of a 
back injury incurred in service.

3.  The appellant does not have a current right toe or right 
foot disability.


CONCLUSIONS OF LAW

1.  The appellant does not have residuals of a low back 
injury which were incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  The appellant does not have residuals of a broken right 
toe which were incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  The appellant does not have residuals of a nail puncture 
wound of the right foot which were incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
his claims under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case issued during the pendency of this 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims.  The appellant was afforded a VA examination and 
the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that the RO has obtained all identified treatment records 
and service medical records and associated same with the 
appellant's claims folder.  The appellant was also given the 
opportunity to appear and testify before either an RO 
Hearing Officer or a member of the Board to advance any and 
all arguments in favor of his claims, but he declined to do 
so.  Accordingly, the Board finds that the appellant will 
not be prejudiced by its consideration of his claims 
pursuant to the Veterans Claims Assistance Act of 2000 
insofar as VA has already met all obligations to the veteran 
under this new legislation and a remand would only serve to 
further delay resolution of the appellant's claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a claimant seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the appellant served, the 
appellant's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record shows that the appellant underwent an 
enlistment examination in April 1970 and related having a 
pinched nerve in his left shoulder.  A neurological 
consultation report dated in December 1969 was associated 
with the enlistment examination report and makes mention of a 
back strain during the summer of 1969 that resolved without 
residuals.  The appellant's service medical records are void 
of any other mention of a back complaint and/or injury.  He 
was treated in service, however, following a construction 
injury in which he stepped on a nail with his right foot.  
The wound was cleaned and dressed and the appellant was given 
a tetanus shot.  There is no mention of a broken right toe.

Post-service treatment records show that the appellant 
presented for a routine physical examination in March 1996 
and complained only of allergies and occasional epigastric 
burning and pain.  Treatment for various complaints followed, 
but there is no mention of a back problem until December 
1998, when the appellant related a history of back problems 
since high school and made no mention of an injury during his 
military service.  The Board notes that the appellant also 
related a history of skiing and back strengthening exercises 
to help with his preferred sport.  He was found to have right 
sciatica and lumbar spondylosis and treated conservatively.  

The appellant's post-service treatment records do not contain 
any complaints of right foot and/or right toe problems.  
Physical examinations show that he has a normal gait and 
posture.

In April 1999, the appellant underwent VA examination and 
related having injured his back in service and having pain 
with minimal stress about four to five times per year.  Upon 
examination, there was no evidence of atrophy and he was 
found to have a mild to moderate functional loss in his spine 
as the result of pain.  The appellant had normal strength in 
all of his extremities and walked without a limp.  X-rays of 
the lumbar spine were normal except for evidence of mild 
osteopenia.  The examiner diagnosed nucleus pulposus of L4-L5 
with right root compression and radicular signs.

Based on the evidence as outlined above, the Board finds that 
there is no evidence of current disability related to the 
appellant's active duty service.  Specifically, the 
appellant's back complaints did not begin until December 1998 
and he did not relate any history of inservice injury to his 
treating physician when he sought treatment.  It was not 
until he filed an application for VA compensation benefits 
that he related a history of inservice injury.  Accordingly, 
the Board gives great weight to the treatment evidence and 
finds that while the appellant has a current back disorder, 
he does not have residuals of a back injury incurred in 
service.  Consequently, service connection for residuals of a 
back injury must be denied.

The evidence clearly shows that the appellant injured his 
right foot during service; however, there is no evidence of 
current disability.  The appellant does not require treatment 
for either a right toe or right foot disorder, does not walk 
with a limp, and does not have any decreased strength in his 
right lower extremity.  Absent evidence of a current 
disability, service connection for the residuals of a right 
broken toe and a nail puncture wound of the right foot must 
be denied.



ORDER

Service connection for the residuals of a back injury is 
denied.

Service connection for the residuals of a right broken toe is 
denied.

Service connection for the residuals of a nail puncture wound 
to the right foot is denied.


REMAND

The appellant's service medical records have no entries 
regarding sun exposure on the face or basal cell carcinoma of 
the nose.  The appellant's post-service treatment records do 
not contain any complaints regarding sun exposure and there 
is no evidence of basal cell carcinoma of the nose.  Because 
the appellant's service records clearly show that he 
performed outdoor construction duties in Arizona, which would 
put him in a position to be exposed to extreme sun, the Board 
finds that this matter must be remanded for further 
development.

Therefore, this matter is remanded for the following action:

1.  The RO should request the names and 
addresses of all physicians who have 
treated the appellant for basal cell 
carcinoma of the nose.  After appropriate 
releases have been obtained from the 
appellant, the RO should request all 
treatment records and associate all such 
records with the appellant's claims 
folder.

2.  After receipt of medical records 
showing treatment for basal cell 
carcinoma, the appellant should be 
afforded a VA examination by the 
appropriate specialist to determine if he 
has any disorders of the skin.  If a skin 
disorder is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the skin disorder is a result of sun 
exposure during service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

